DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dental shaped body" in lines 7, 9, 17.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 4-5, 8-15 are included in the rejection since they depend from claim 1. 
As to claim 2, the claim recites “or processed from a semi-finished product comprising same” it is unclear what “same” is referring to. 
As to claim 3, the claim recites an active functionalization substance to change the optical properties. It is unclear of what the optical properties are being changed. The Examiner will interpret the claim means “change optical properties of the shaped body”.
Claim 7 recites the limitation "the measurement device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will assume  claim 7 depends from claim 6 for prior art purposes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolz (WO2014/206439).
As to claims 1 and 11, Wolz discloses a method of functionalizing (coloring) dental restorations (see 0002) where the color can be applied in a controlled manner (see 0009). The method comprises the steps of providing a shaped body (dental restoration), an application 
As to claim 2, the shaped body is a  porous ceramic (see 0015).
As to claim 3, the active functionalization substance is a color material to change the color of the shaped body (see 0014). 
As to claim 4, the application apparatus is a pen-like applicator or tool (see 0016).
As to claim 6, the data set is provided using an optical manner to provide a color scan of the shaped body (see 0015). 
As to claim 7, the measurement device is an optical scanner (a cad/cam system comprises a scanner system). 
As to claim 8, color measurement is performed using a digital system (see 0015-0018). 
As to claim 10, the infiltration is controlled using the apparatus depending upon the data set (see 0015-0018).
As to claim 14 and 15, Wolz discloses a software program is used to perform the application process and a control device (see 0015 and 0017-0018)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolz ((WO2014/206439)) as applied to claims 1 and 11 above in view of Inoue (EP 1911568A).

The teachings of Wolz as applied to claims 1 and 11 are as stated above. 
Wolz fails to explicitly teach the data set is transferred to the application apparatus and it is assigned the correct position as required by claim 5. 
Wolz does teach using a program-controlled system to apply the coloring material. Wolz further teaches the use of CAD/CAM system( see 0015; 0017-0018).
Inoue discloses a process for forming a dental restoration and a material is applied thereto. Inoue discloses a CAD system can be used to form the object. The computer uses information and controls the operation of each part of the application apparatus. The computer uses data in order to control the individual elements of the apparatus (see 0111-0112). Inoue further teaches color tones and physical properties can be varied from one area to another of the body where the computer controls the position and delivery of the liquid (see 0015-0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wolz to include controlling the location of the applicator using the data points as taught by Inoue. One would have been motivated to do so since both are directed to using a program-controlled system in order to 
As to claim 9, Inoue further teaches using a three-dimensional measuring device that measures the location of the body relative to the holder (see 0037) which helps in better determining the location of the body when using the program to determine data points. This would result in more accurate location points.   
As to claim 12, Inoue discloses movement of the table in varies directions (see Fig.1). 
As to claim 13, Inoue discloses the dispensing apparatus can be moved along an axis and the material is applied based on the movement of the dispensing apparatus (see Fig. 1). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rolf et al. (US 2017/0319305) discloses a process of coloring a dental restoration by using a dental coloring stamp. The transfer pad of the stamp is compressed and makes contact with the dental restoration; the restoration is soaked with the coloring solution and due to the open celled or porous material of the restoration, the solution permeates into the dental restoration (see 0048). The amount of coloring solution applied in controlled by the amount of times the solution is applied and how long there is contact on the restoration surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715